Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment filed May 13, 2019, claims 109-128 are currently pending.

Therefore, claims 109-128 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed May 7, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/045161, filed on August 2, 2017, which claims the benefit of US Provisional Patent Application 62/508,861, filed May 19, 2017; US Provisional Patent Application 62/460,574, filed February 17, 2017; and US Provisional Patent Application 62/370,416, filed August 3, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 14, 2019 has been considered. An initialed copy of the IDS accompanies this Office Action.

Product-by-Process
Please Note: instant claims 120-128 are determined to be product-by-process claims. The structural elements of the microarray comprising: “a substantially planar substrate comprising a hingeable portion and a reservoir, wherein each of the microtip projections is attached to the substantially planar substrate at the hingeable portion and projecting at an angle relative to the substantially planar substrate”, is obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. Moreover, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.

Claim Objection/Rejections
	Claim Interpretation: the Examiner has interpreted the term “substance-loaded microtip projections” as recited in claims 109 and 120 to refer to projections less than 1000 microns in length, having any structure and/or shape (e.g., lancet, trocar, conical, tubular, flat, claw-like, etc.) and located on the surface of a substrate and/or located completely or partially within the substrate surface (including movable depressions such as for injecting), wherein the microtips are loaded with any substance in any way (e.g., coated on the surface, within a depression on the tip and/or sides, within the channel such as within a needle, in a sac or reservoir, etc.).
	The Examiner has interpreted the term “hingeable portion” as recited in claims 109 and 120 to refer to any portion of a substrate surface that is attached to each of the microtip projections, wherein the “hingeable portion” may (or may not) act as a hinge, and wherein each of the microtip projections can comprise a “hingeable portion” or the entire substrate can comprise “a hingeable portion”.
	The Examiner has interpreted the term “goo” to refer to any angle above about 50 degrees to 180 degrees.

Objection to Markush Language
Claims 114 and 125 are objected to because of the following informalities: Claims 114 and 125 improperly state the intended Markush groups such that claim 114 recites, for example, the term “wherein the metal is chosen from the group consisting of...and mixtures thereof”; where the proper format requires use of the term “consisting of” and the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, “wherein the metal is selected from the group consisting of...and mixtures thereof”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 109-128 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 109, 112, 120 and 123 are indefinite for the recitation of the term “the microtip projections” or “each microtip” such as recited in claim 109, lines 3 and 4. There is insufficient antecedent basis for the term “the microtip projections” or “each microtip” in the claim because claim 109, line 2 recites that term “a plurality of substance-loaded microtip projections”. The Examiner suggests that Applicant amend the claim to recite, for example, “each of the plurality of substance-loaded microtip projections comprising”.
Claims 110 and 121 are indefinite for the recitation of the term “goo” such as recited in claim 110, line 1 because it is unclear as to the meaning of the term “goo” and whether the term refers to a particular angle, whether the term refers to some other element of the microarray, or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 111, 120 and 122 are indefinite for the recitation of the term “the substance” such as recited in claim 111, line 2. There is insufficient antecedent basis for the term “the substance” in the claim.
Claims 117 and 127 are indefinite for the recitation of the term “the respective microtip projections” such as recited in claim 117, line 2. There is insufficient antecedent basis for the term “the respective microtip projections” in the claim because claim 109, line 2 recites that term “a plurality of substance-loaded microtip projections”. The Examiner suggests that Applicant amend the claim to recite, for example, “a thickness of each of the plurality of substance-loaded microtip projections”.
	Claims 113-116, 118 and 119 are indefinite insofar as they ultimately depend from claim 109. Claims 124-126 and 128 are indefinite insofar as they ultimately depend from claim 120.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 109-128 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Ross (US Patent Application Publication No. 20130144217, published June 6, 2013).
Regarding claims 109-111, 117-122, 127 and 128, Ross teaches a method of forming a microneedle array including injecting a moldable material into a microneedle negative cavity, wherein the microneedle negative cavity defines a plurality of fabricated nanostructures on a surface, the nanostructures being arranged in a pattern, wherein the microneedle array can include a substrate, a plurality of microneedles extending from a surface of the substrate (interpreted as microtip projections), and a plurality of nanostructures on a surface of at least one of the microneedles, such that the nanostructures can be arranged in a predetermined pattern, and a transdermal patch including the injection molded microneedle array is also disclosed (interpreted as a microarray, a plurality of microtip projections on a substantially planar substrate, claims 109 and 120) (paragraph [0008]-[0009]). Ross teaches in Figure 18, a perspective view of one embodiment of a transdermal patch prior to delivery of a drug compound (interpreted as a substance-loaded microtip), while Figure 19 is a front view of the patch of Figure 18; Figure 22 is a perspective view of the transdermal patch of Figure 18; and Figure 23 is a front view of the patch Figure 22, wherein microneedle segments 31 can be formed such that they are oriented at any suitable angle to the base 36 of the mold segment, the base 36 forming a surface of a supporting substrate (interpreted as a substance-loaded microtip; projecting at an angle; and an angle of about 50o to about 90o, claims 109, 110, 120 and 121) (paragraphs [0027]-[0028]; [0031]-[0032]; and [0062], lines 1-3). Figures 18, 19 and 23 are shown below:

    PNG
    media_image1.png
    365
    651
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    390
    682
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    409
    697
    media_image3.png
    Greyscale

Figure 18                                         Figure 19                                         Figure 23
Ross teaches in Figure 14, a cross sectional view of an injection molded array of microneedles following removal from the mold, wherein aperture 328 is aligned with a single channel 330 via a junction 332 (interpreting the junction as a hingeable portion, claims 109 and 120) (paragraph [0129]). Ross teaches that Figures 18 and 19 show a transdermal patch 300 that contains a drug delivery assembly 370 and a microneedle assembly 380, such that the drug delivery assembly 370 includes a reservoir 306 positioned adjacent to the rate control membrane 308, wherein the reservoir contains an agent for delivery via the microneedle device (interpreting the channel as a depression; a reservoir; and thickness is 0 to about 80% of the thickness of microtip projection, claims 109, 111, 117, 120, 122 and 127) (paragraphs [0106], lines 22-23; and [0160], lines 13-17). Ross teaches a positive mold master and/or a negative mold segment can be formed according to any standard microfabrication technique or combination thereof including, lithography, etching techniques such as wet chemical, dry and photoresist removal; electrochemical etching; thermal oxidation of silicon; electroplating and electroless plating; diffusion processes, such as boron, phosphorus, arsenic, and antimony diffusion; ion implantation; film deposition such as evaporation (filament, electron beam, and flash); sputtering; chemical vapor deposition (CVD); epitaxy; electroplating; lamination; laser machining; embossing molding; metal stamping; and laser ablation (interpreted as etching, claim 120) (paragraphs [0084]; and [0085], lines 1-2). Ross teaches that regardless of the particular configuration employed, the patch 300 also contains a release member 310 that is positioned between the drug delivery assembly 370 and microneedle assembly 380 (also interpreted as a hingeable portion; and thinner than the planar substrate, claims 109, 118, 119, 120 and 128) (paragraphs [0164], lines 1-4). Ross teaches that the hollow needle that defines a bore through the needle, the outer diameter of the needle can be between 10 micrometers and about 100 micrometers (interpreted as the thickness of the microtip projection, claim 117 and 127) (paragraph [0108]).
Regarding claims 112 and 123, Ross teaches that the array of microneedles need not include microneedles that are all identical to one another, such that the array can including a mixture of microneedles having various lengths, outer diameters, inner diameters, cross-sectional shapes, nanostructured surfaces, and/or spacing between microneedles, wherein the microneedles can be spaced apart in a uniform manner such as in a rectangular or square grid or in concentric circles, wherein the size and shape of the microneedles can vary as desired (interpreted as a grid, claims 112 and 123) (paragraphs [0057], lines 1-8; and [0058], lines 1-2). Ross teaches that the nanotopography can be formed of any number of different elements, such that the pattern of elements can include 2 different elements, 3 different elements, 4 different elements, or more, wherein Figure 5 shows 73 pillars (interpreted as encompassing 25 microtip projections per cm2, claims 112 and 123) (paragraph [0071], lines 1-5). 
Regarding claims 113-116 and 124-126, Ross teaches that a process of electroforming involves placing the positive mold master into an electroforming tank that deposits metal around the features of the master, such that this can be any suitable metal that is deposited to a desired thickness at which point the mold master is separated from the electroformed metal creating the negative mold components; and that the substrate cavity 38 can vary in thickness to meet the needs of the device, such as about 1000 micrometers or less including about 10 to about 200 micrometers (interpreted as the thickness of the metal is 25 to 150 microns, claims 113 and 124) (paragraphs [0105]; [0106], lines 7-12). Ross teaches that the material to be molded according to the process can include a variety of materials including metals, ceramics, polymers, as well as, composites thereof (interpreted as metals) including metals such as copper, steel, nickel, aluminum, brass and other metals, as well as, thermoplastic or thermoset polymers (interpreted as metals; stainless steel and nickel; and comprising thermoplastic; and claims 114-116 and 124-126) (paragraphs [0083]; and [0119]). 




(2)	Claims 109-128 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Simmers (US Patent Application Publication No. 20150258319, published September 17, 2015).
Regarding claims 109-128, Simmers teaches applicators that can be used to treat a selected site (e.g., on skin) and/or to apply an active ingredient to the treated site, wherein the applicators can achieve a desired depth of penetration by achieving a minimum application force, and can limit the amount of force that can be applied to the microneedle device and to the skin such as, for example, by causing the microneedle device to retract after a maximum application force has been met (paragraph [0007], lines 1-7). Simmers teaches that the applicators can be used to perforate skin with microneedles, wherein uncoated microneedles can create microchannels in the skin, such that targeted penetration of the microneedles generally includes penetration into the epidermis and dermis of the skin; and that an active agent such as a drug can be coated on the microneedles, such that the active agent is delivered into the skin (interpreted as substance-loaded microtip projections, claims 109 and 120) (paragraph [0008], lines 1-8). Simmers teaches that in delivering an active component, the microneedle device can be provided with a reservoir for temporarily retaining an active component in liquid form prior to delivering the active component through the stratum corneum, wherein the microneedle can be hollow to provide a liquid flow path directly from the reservoir and through the microneedles to enable delivery of the therapeutic substance through the skin, wherein the drug reservoir can be provided in the form of a matrix layer containing drug, or within the skin-contact adhesive of the patch (interpreted as a reservoir comprising a depression, claims 109, 111, 120 and 122) (paragraphs [0004], lines 12-19; [0023], lines 17-19; and [0025], lines 1-2). Simmers teaches in Figure 1 that microneedles 108 can be arranged in any desired pattern such as uniformly spaced rows (interpreted as a grid), in a polygonal pattern such as a hexagon, heptagon, triangle, square, rectangle, octagon or trapezoid, as well as, circular or oval patterns; or distributed over the microneedle substrate 109 randomly (interpreted as encompassing a grid pattern, claims 112 and 123) (paragraph [0115]; and Figure 1). Figures 1, 5 and 6 are shown below:

    PNG
    media_image4.png
    630
    748
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    575
    743
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    426
    656
    media_image6.png
    Greyscale

                    Figure 1                                                  Figure 5                                        Figure 6
Simmer teaches that the desired threshold application force can be modified or controlled through a variety of means including, the shape of the connecting member 110, the rigidity of the connecting member 110, the selection of hinge type, by adjusting the relative rigidity of the housing 102, and/or the connecting member 110 through a variety of means including material selection or thickness of material, or a combination thereof (interpreted as selecting a hinge portion thinner than a thickness of the planar substrate; and located at the proximal end, claims 118, 119, 127 and 128) (paragraph [0066], lines 110). Simmers teaches that applicator 100 can include a housing 102, a plunger (or piston, or actuator) 104, and a microneedle device 106 comprising an array 107 or microneedles 108, and connecting members 110 coupled to the housing 102 via a first hinge portion 136 and a second hinge portion 138 (interpreted as an array; hingeable portion; beveled edge; proximal portion; hingeable portion is thinner than substantially planar substrate; substantially planar substrate; a plurality of microtip projections; projecting at an angle; 0 to 80% of microtip projection; and an angle of 50o to 90o, claims 109, 110, 117-121, 127 and 128) (paragraphs [0029]; and [0062], lines 1-2). Simmers teaches that Figure 6 shows a portion of the microneedle array 107 that includes four microneedles positioned on a microneedle substrate 109, which can be the carrier 124 or another layer coupled to the carrier (paragraph [0097], lines 1-5; and Figure 6). Simmers teaches that the array of microneedles contains about 100 to about 1500 microneedles per cm2, or about 3 to about 30 microneedles per cm2 of the array of microneedles (interpreted as encompassing 25 microtip projections; and indicating a substrate of 0.5 to 200 microns thick, claims 112, 115, 123 and 126) (paragraphs [0105]; and [0108]). Simmers housing 102, the plunger 104, and/or the microneedle device 106 can be formed of a variety of materials including thermoset plastics, thermoformable plastics, or metals such as stainless steel, aluminum, or other suitable metals including titanium (interpreted as metals; thermoplastics; and stainless steel, claims 113-116 and 124-126) (paragraphs [0034]; and [0090]).
Simmers meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 109-128 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639